Ewing, C.
On August 1st, 1878, plaintiffs, bankers at Parkville, owned a draft drawn by Collier & Atkins, on the defendants Cockrill, who were bankers at Platte City, for $600, payable to J. L. Johnson, or order. On the same day plaintiffs drew on S. C. "Woodson of Platte City, for $500, in favor of the Mastin Bank, and on the same day sent both drafts to the Mastin Bank, inclosed in a letter as follows :
“ PARKVILLE BANK, Parkville, Mo., Aug. J, 1878.
JohN J. Mastín, Esq., Cashier, Kansas City, Mo.':
Dear Sir: I inclose for our credit, etc.” Were received by the Mastin Bank on the 2nd day of August, and credited on its books to plaintiffs, and on the same day forwarded to Cockrill & Co., at Platte City, “ for collection and credit,” and charged them to Cockrill & Co. Were received by C. & Co. the same evening, and were paid on the morning of August 3rd, and credited to the Mastin Bank, which left due the Mastin Bank a balance of $226.43, which was afterward sent to and received by the assignee, Coates. That it was a custom among corresponding banks and of the Mastin Bank, to credit drafts sent by correspondents for collection on receipt, without awaiting instructions, and in case of non-payment, to charge them back. That the Mastin Bank closed its doors on the evening of August 2nd, and made a general assignment on the 3rd. The plaintiffs seek to hold the receiver, Coates, and the defendants, Cockrill, upon the theory that the Mastin Bank was acting only as plaintiffs’ agent, and that the drafts were not paid until after the suspension of the Mastin Bank.
*446This identical question lias been decided at this term, in a-well considered opinion, by Mr. Justice ITenry, in the case of Ayres v. Farmers & Merchants’ Bank, 79 Mo. 421. In that case the authorities are reviewed, and we deem it unnecessary to more than refer to it. See also Bullene v. Coates, 79 Mo. 426.
The judgment below is affirmed.
All oncur.